Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 10, 2016

The Court of Appeals hereby passes the following order:

A16A0798. THERINGTON BERNARD GATES v. THE STATE.

      This case was docketed by this court on January 13, 2016, and appellant’s
brief and enumerations of error were due, per the extension, on February 16, 2016.
As of the date of this order, appellant still has not filed a brief and enumeration of
errors and has not requested any further extensions of time in which to do so.
Accordingly, this appeal is hereby DISMISSED as abandoned pursuant to Court of
Appeals Rules 13 and 23.


      To Therington Bernard Gates: Your appeal has been DISMISSED because your
brief and enumeration of errors were not filed when due. If you have decided you do
not want to appeal, you need not do anything more. However, if you do still want to
appeal, you may have the right to an OUT-OF-TIME APPEAL - but you MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is denied, you may appeal that denial
to this court within thirty (30) days of the trial court’s decision. See: Rowland v.
State, 264 GA 872 (452 SE2d 756) (1995).
Court of Appeals of the State of Georgia
                                     03/10/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.